Judgment, Supreme Court, New York County (Harold Beeler, J.), entered April 21, 2003, which denied the petition and *162dismissed the proceeding brought pursuant to CPLR article 78 seeking to annul an order of respondent Division of Housing and Community Renewal, dated August 22, 2002, affirming a determination of the Rent Administrator, inter alia, finding that there had been a reduction in essential services to the rent stabilized and rent controlled tenants in petitioner landlord’s building and imposing a rent reduction, unanimously affirmed, without costs.
The determination as to whether essential building services had been reduced was strictly within respondent’s purview (see Matter of ANF Co. v Division of Hous. & Community Renewal, 176 AD2d 518, 520 [1991]), and its finding that the elimination of one of the subject building’s three elevators constituted a reduction in essential services had a rational basis and was not arbitrary and capricious. Accordingly, a reduction of rent was mandatory (see 9 NYCRR 2202.16 [a]; 2523.4 [a]; and see Matter of ANF Co. at 520). The amount of the reduction imposed was reasonable.
Petitioner’s remaining contentions are unavailing. Concur— Nardelli, J.P., Andrias, Sullivan, Williams and Friedman, JJ.